Bloodworth, J.
Section 5926 of the Civil Code (1910) is as follows: “Where there is no conflict.in the evidence, and that introduced with all reasonable deductions or inferences therefrom demands a particular verdict, the court may direct the jury to find for the party entitled thereto.” In the instant ease, while the evidence preponderates largely in favor of the defendant, there is some evidence from which the jury could infer that the wire fence was so constructed as to become a part of the realty, and that it was built with this intent. On account of this conflict in the evidence the case should have been submitted to the jury, and the court erred in directing a verdict.

Judgment reversed.


Broyles, P. J., and Harwell, J., concur.